In re Industrial Helicopters; — Defendants); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, Third Circuit, Number CA88-1365; Parish of Lafayette 15th Judicial District Court Div. “J” Number 857722.
Prior report: 560 So.2d 684.
Granted. The case is remanded to the Third Circuit Court of Appeal. The Third Circuit is ordered to hold an en banc hearing and determine whether this decision is in conflict with Duhon v. Petroleum Helicopters, Inc., 554 So.2d 1270 (La.App. 3rd Cir.1989), and if so to determine which view is correct.
WATSON, J., concurs in the remand and assigns reasons.